DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US 2014/0220327) in view of Nagaoka et al. (JP 2007-142155), Fujiwara et al. (US 2015/0004421), Kim et al. (US 2019/0119151) and Hancock, JR. et al. (US 2018/0282201).
Regarding claim 1, Adib teaches a laminate article including a film located on a glass substrate (Pg. 3, Paragraph [0038]). The article may form part of a transparent display (“glass plate forming at least a portion of an electronic device”) (Pg. 10, Paragraph [0094]). The film layer may be disposed on one or both surface of the glass substrate (“a first coat layer disposed on a surface of the glass plate, the first coat layer at least partially including a network structure”) (Pg. 8, Paragraph [0081]). The film layer may be formed from oxides including silicon dioxide (“wherein the first coat layer includes silicon and oxygen”) (Pg. 9, Paragraph [0088]). 
Adib is silent with respect to the film layer including an impurity such that the silicon to oxygen bonds are at least 80% by weight of the first coat layer. 
Nagaoka teaches an oxidation treatment method (Paragraph [0001]). The oxidation method includes supplying an oxidizing agent around a substrate to be heated in order to perform the oxidation, a vacuum is exhausted once and the oxidizing agent is applied again (Paragraph [0010]). The substrate to be oxidized by be a polysilazane film oxidized to a silicon oxide film and the oxidizing agent may include water vapor but may also include hydrogen peroxide (Paragraphs [0029], [0019]). Nagaoka additionally teaches the application of a first oxidizing agent and subsequently a second oxidizing agent in order to sufficiently allow for the film to be oxidized (Paragraph [0034]). 
Fujiwara teaches a method of forming a siliceous film from an inorganic polysilazane film (Pg. 1, Paragraph [0001]). The siliceous film has a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like (Pg. 2, Paragraph [0027]). The method of forming the siliceous film includes applying the polysilazane composition by means of a spin coat method, a dip coat method and the like (Pg. 6, Paragraph [0062]). The composition is then pre-baked at a temperature between 50°C and 300°C for 10 seconds to 30 minutes to remove a solvent (Pg. 6, Paragraph [0063]). The composition is then oxidized in order to from the siliceous films (Pg. 6, Paragraph [0064]). The methods include oxidizing in water vapor at a temperature range of 200°C to 500°C for 15 minutes to 3 hours and in hydrogen peroxide vapor for 50°C to 200°C for up to 2 hours (“the first coat layer being hardening-processed chemically in a temperature range of 100°C to 200°C”) (Pg. 6, Paragraphs [0064]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the film layer of Adib, which may be formed from silica such that the film is formed from the oxidation methods taught by Nagaoka which include providing a first oxidizing agent, such as the water vapor oxidation method taught by Fujiwara, and then supplying a second subsequent oxidizing agent, such as the hydrogen peroxide oxidizing methods taught by Fujiwara in order to form a siliceous film having a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like. With respect to the first coating layer including an impurity such that the silicon to oxygen bonds are at least 80% by weight of the first coat layer, it appears as though this limitation is dependent upon the method of forming the first coating layer. In particular, applicant’s specification identifies the method of forming this layer by means of a solution on a surface of the glass plate, thermally drying the solution and subsequently hardening the solution (PGPUB, Pg. 6, Paragraph [0079]). Each of these steps are discussed above such that Adib in view of the combination of both Nagaoka and Fujiwara. In particular, the combination teaches the steps of applying a polysilazane by various coating methods, pre-baking or thermally drying the solution in order to remove any solvents, and then subsequently performing water vapor oxidization followed by hydrogen peroxide oxidation in order to sufficiently allow for the film to be fully oxidized, as taught by Nagaoka. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, each of the steps in forming the siliceous films of applicant’s invention and that of Adib in view of Nagaoka and Fujiwara are substantially identical. Furthermore, Adib teaches the use of a silica film for use over a glass substrate in applications including cover glass applications (Pg. 17, Paragraph [0140]). 
Therefore, it would have been obvious to one of ordinary skill to optimize the ---content of the silica in the film layer of Adib with the processes of Nagaoka and Fujiwara such that the inventions are directed towards a protective layer the Applicant's invention is also directed towards the same product and method of forming the product as discussed above. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). In particular, it would have been obvious to form the silica film layer such that the layer is formed with at least one impurity and wherein the silicon to oxygen bonds are at least 80% by weight of mass of the film layer. 
Additionally, with respect to the limitation regarding “a network structure with multiple protrusion-and-depression shapes formed by inorganic polysilazane coated on a surface of the glass,” “valleys indicating a thickness of 300 to 600 nm and peaks indicating a thickness of 0.6 to 2 microns,” and “wherein a thickness of the first coating layer is implemented in a range of a thickness of the valley part and thickness of the peak part so that a degree of hazing is not lowered” it appears as though each of these properties of the network of protrusions and depressions is dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0067]-[0069] and [0073]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01)
Kim teaches an anti-glare glass with enhanced anti-glare and visibility (Pg. 1, Paragraph [0001]). The glass is prepared by spraying, coating and stacking a coating composition including 1 to 40% by weight of polysilazane (Pg. 2, Paragraph [0019]). The polysilazane coating includes a solvent and may be formed by the method of removing the solvent and subsequently performing heat treatment to the coating resulting in a glass with unevenness resulting in excellent haze and transmittance while having improved abrasion resistance characteristics and durability (Pg. 2, Paragraph [028]). 
As discussed above, Adib in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagaoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. Additionally, Kim teaches an unevenness resulting from the application of a polysilazane coating and performing heat treatment on the coating resulting in improves haze, transmittance, abrasion resistance and durability. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods, and those methods resulting in an unevenness as taught by Kim, would additionally result in the same properties including the network structure with multiple protrusion-and-depression shapes, which, as discussed above are formed from a polysilazane coating. 
Additionally, with respect to the limitation regarding “the cover glass included in a rear cover for an electronic device,” it appears as though this limitation describes an end use of the final product being the cover glass of claim 1. This is so such that the final product appears to be the cover glass with a glass plate and the first coat layer described by the claim and the end use of the product appears to be the use in a rear cover of an electronic device. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Adib is further silent with respect to the film layer including a haze greater than 5% and a transmittance of 91% or less. 
However, it appears as though the haze and the transmittance are dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0072]). As discussed above, Adib in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagaoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods would additionally result in the similar properties as well including a haze greater than 5% and a transmittance of 91% or less.
Adib further teaches the glass articles being used for cover glass applications and may include further layers such as films for anti-fingerprint and easy to clean films (Pg. 17, Paragraph [0140]).
Adib is silent with respect to the anti-fingerprint or easy to clean film having a shape corresponding to the shape of the network structure and including a fluorine or a hydrocarbon chain. 
Hancock teaches a textured glass article 9PG. 1, Paragraph [0002]). The article includes a glass substrate comprising a textured region (Pg. 1, Paragraph [0007]). The glass article may further contain an easy-to-clean (ETC) coating which has a surface morphology that mirrors the underlying morphology of the textured region (Pg. 7, Paragraph [0082]). The ETC coating may be a smudge-resistant fluorine based ETC coating which is resistant or has a lack of affinity for water and oils, including those from a fingerprint (Pg. 7, Paragraph [0082]). Furthermore, the articles and the coatings may be applicable for various applications including displays (Pg. 9, Paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the article of Adib with an anti-fingerprint coting or an ETC coating such that the coating is a smudge-resistant fluorine based coating which mirrors the texture of the layer beneath is as taught by Hancock.
Regarding claim 2, Adib teaches the article as discussed above with respect to claim 1. Adib further teaches the film layer may have a hardness of 3 GPa or greater (3000 MPa) (Pg. 9, Paragraph [0084]). With respect to the limitation of the hardness being formed by thermal processing, it appears as though this limitation is a product-by-process limitation. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. In the instant case, it appears the final product is the glass plate with the first coating layer as described in claim 1 and further with a hardness of at least 2200 MPa. Each of the limitations of claim 1 are taught by the combination as discussed above and the hardness is taught by Adib. As such, the combination of Adib in view of Nagaoka and Fujiwara teaches the final product of independent claim 1 and, further, dependent claim 2. 
Regarding claims 3-4 and 6, Adib teaches the articles with the film layer formed by the methods taught by Nagaoka and Fujiwara as discussed above with respect to claim 1.
Adib is silent with respect to the first coating layer having the network structure including protrusion and depression shapes and the limitations regarding the dimensions of the shapes including having a pitch 20 to 60 microns and a height of  0.5 to 0.9 microns (claim 3), a ratio of the pitch to the height of 0.004 to 0.015 (claim 4), and a surface roughness average of 100 to 300 nm or a root mean square roughness of the surface roughness from 130 to 400 nm (claim 6).
However, it appears as though each of these properties of the network of protrusions and depressions is dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0067]-[0069] and [0073]). As discussed above with respect to claim 1, Adib in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagaoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods would additionally result in the same properties including the network structure having a plurality of protrusions and depressions with the pitch, height, ratio, surface roughness and thickness as required by claims 3-4 and 6. 
Regarding claim 5, Adib teaches the articles with the film layer formed by the methods taught by Ozaki as discussed above with respect to claim 1. 
Adib is silent with respect to the film layer including a haze ranging less than 35%.
However, it appears as though the haze and the transmittance are dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0072]). As discussed above with respect to claim 1, Adib in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Adib, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods would additionally result in the similar properties as well including a haze less than 35%.
Regarding claim 8, Adib teaches the article as discussed above with respect to claim 2. As discussed above, the article of Adib is formed with an anti-fingerprint coating or an ETC coating such that the coating is a smudge-resistant fluorine based coating which mirrors the texture of the layer beneath is as taught by Hancock.
Regarding claim 9, Adib teaches the articles with the smudge resistant coating as discussed above with respect to claims 1 and 8. As discussed above, the ETC coating taught by Hancock is a smudge resistant coating for the lack of affinity for oils including those from fingerprints. 
Adib and Hancock are silent with respect to the fingerprint visibility value of equation 1 being 4 or less.
However, this value appear to be dependent on the materials for forming the second layer (See PGPUB, Pgs. 7-8, Paragraphs [0103]-[0105]). In particular, the materials for the second layer appear to include a fluorine based compound or a hydrocarbon-based compound (Pg. 7, Paragraph [0103]), which is taught by Hancock as discussed above. Furthermore, Hancock teaches the use of the ETC coating as being used for the prevention of oils on the surface of the coating, including those from fingerprints. As such, it would have been obvious to optimize the fingerprint visibility value as determined by equation 1 to be a value less than 4 such that Hancock and the instant application teaches the use of a fluorine chain compound being used for an anti-fingerprint coating on a display. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 10, Adib teaches the articles with the smudge-resistant coatings as discussed above with respect to claims 1 and 8. 
Hancock teaches the ETC coatings as discussed above with respect to claim 8. The ETC coatings may be provided as a thin polymeric coating containing the fluoropolymer chain (Pg. 7, Paragraph [0083]). As illustrated in figure 1a, the ETC coating is provided as the thinnest layer on the textured region of the glass article (Pg. 7, Paragraph [0083]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the articles of Adib with the ETC coatings of Hancock such that the ETC coatings are provided as a thin coating, being the thinnest coating on the article in order to provide the smudge-resistance as taught by Hancock. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 2014/0090864) in view of Hancock, JR. et al. (US 2018/0282201), Nagaoka et al. (JP 2007-142155), Fujiwara et al. (US 2015/0004421) and Kim (US 2019/0119151).
Regarding claim 11, Paulson teaches surface modified glass substrates including a scratch resistant layer (Pg. 1, Paragraph [0002]). Paulson additionally teaches a mobile electronic device including a housing having front and back surfaces that are formed of glass (“a housing including a front cover facing a first direction and a rear cover facing a second direction which is opposite the first direction, the housing having a transparent area forming at least a part of the front cover”) (Pg. 6, Paragraph [0071]). The housing includes variety of components in the housing and outside of the housing including a battery (“a battery disposed within the housing” & “a display device disposed within the housing including a screen area exposed through the front cover”) (Pg. 6, Paragraphs [0073]-[0075]). The glass substrates of Paulson may be formed as the front outer glass or the back surface of the housing (“rear cover including a glass plate”) (Pg. 6, Paragraph [0077]). The glass substrate may include a glass main body and a layer provided over the majority of the first major surface (“a glass plate; a first coat layer disposed on the surface of the glass plate, the first coat layer at least partially including a network structure”) (Pg. 1, Paragraph [0008]). Paulson further teaches the layer may be a transferred layer or a layer that may be deposited in situ and may be formed by a variety of methods including chemical vapor deposition, physical vapor deposition, thermal evaporation of a suitable starting material and sputtering processes (Pg. 3, Paragraphs [0038]-[0040]). Additionally, the layer may characterized by its chemical, mechanical and optical properties and may be comprised of a metal oxide in which the metal may comprise silicon (Pg. 4, Paragraph [0045])
Paulson is silent with respect to the layer comprising a metal oxide in which the metal is silicon such that the layer has a network structure with multiple protrusion-and-depression shapes formed by inorganic polysilazane coated on the surface of the glass plate and “valleys indicating a thickness of 300 to 600 nm and peaks indicating a thickness of 0.6 to 2 microns,” and “wherein a thickness of the first coating layer is implemented in a range of a thickness of the valley part and thickness of the peak part so that a degree of hazing is not lowered”
Nagaoka teaches an oxidation treatment method (Paragraph [0001]). The oxidation method includes supplying an oxidizing agent around a substrate to be heated in order to perform the oxidation, a vacuum is exhausted once and the oxidizing agent is applied again (Paragraph [0010]). The substrate to be oxidized by be a polysilazane film oxidized to a silicon oxide film and the oxidizing agent may include water vapor but may also include hydrogen peroxide (Paragraphs [0029], [0019]). Nagaoka additionally teaches the application of a first oxidizing agent and subsequently a second oxidizing agent in order to sufficiently allow for the film to be oxidized (Paragraph [0034]). 
Fujiwara teaches a method of forming a siliceous film from an inorganic polysilazane film (Pg. 1, Paragraph [0001]). The siliceous film has a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like (Pg. 2, Paragraph [0027]). The method of forming the siliceous film includes applying the polysilazane composition by means of a spin coat method, a dip coat method and the like (Pg. 6, Paragraph [0062]). The composition is then pre-baked at a temperature between 50°C and 300°C for 10 seconds to 30 minutes to remove a solvent (Pg. 6, Paragraph [0063]). The composition is then oxidized in order to from the siliceous films (Pg. 6, Paragraph [0064]). The methods include oxidizing in water vapor at a temperature range of 200°C to 500°C for 15 minutes to 3 hours and in hydrogen peroxide vapor for 50°C to 200°C for up to 2 hours (“the first coat layer being hardening-processed chemically in a temperature range of 100°C to 200°C”) (Pg. 6, Paragraphs [0064]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the film layer of Paulson, which may be formed from silica such that the film is formed from the oxidation methods taught by Nagaoka which include providing a first oxidizing agent, such as the water vapor oxidation method taught by Fujiwara, and then supplying a second subsequent oxidizing agent, such as the hydrogen peroxide oxidizing methods taught by Fujiwara in order to form a siliceous film having a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like. With respect to the limitations regarding the network of protrusions and depressions, it appears as though this limitation is dependent upon the method of forming the first coating layer. In particular, applicant’s specification identifies the method of forming this layer by means of a solution on a surface of the glass plate, thermally drying the solution and subsequently hardening the solution (PGPUB, Pg. 6, Paragraph [0079]). Each of these steps are discussed above such that Paulson in view of the combination of both Nagaoka and Fujiwara. In particular, the combination teaches the steps of applying a polysilazane by various coating methods, pre-baking or thermally drying the solution in order to remove any solvents, and then subsequently performing water vapor oxidization followed by hydrogen peroxide oxidation in order to sufficiently allow for the film to be fully oxidized, as taught by Nagaoka. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, each of the steps in forming the siliceous films of applicant’s invention and that of Paulson in view of Nagaoka and Fujiwara are substantially identical.  
Kim teaches an anti-glare glass with enhanced anti-glare and visibility (Pg. 1, Paragraph [0001]). The glass is prepared by spraying, coating and stacking a coating composition including 1 to 40% by weight of polysilazane (Pg. 2, Paragraph [0019]). The polysilazane coating includes a solvent and may be formed by the method of removing the solvent and subsequently performing heat treatment to the coating resulting in a glass with unevenness resulting in excellent haze and transmittance while having improved abrasion resistance characteristics and durability (Pg. 2, Paragraph [028]). 
As discussed above, Paulson in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagaoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Paulson, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. Additionally, Kim teaches an unevenness resulting from the application of a polysilazane coating and performing heat treatment on the coating resulting in improves haze, transmittance, abrasion resistance and durability. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods, and those methods resulting in an unevenness as taught by Kim, would additionally result in the same properties including the network structure with multiple protrusion-and-depression shapes, which, as discussed above are formed from a polysilazane coating. 
Paulson is silent with respect to a second coat layer disposed on the first coat layer including a shape corresponding to the network structure of the first coat layer. 
Hancock teaches a textured glass article (PG. 1, Paragraph [0002]). The article includes a glass substrate comprising a textured region (Pg. 1, Paragraph [0007]). The glass article may further contain an easy-to-clean (ETC) coating which has a surface morphology that mirrors the underlying morphology of the textured region (Pg. 7, Paragraph [0082]). The ETC coating may be a smudge-resistant fluorine based ETC coating which is resistant or has a lack of affinity for water and oils, including those from a fingerprint (Pg. 7, Paragraph [0082]). Furthermore, the articles and the coatings may be applicable for various applications including displays (Pg. 9, Paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass substrate with the first layer as a rear cover as taught by Paulson such that the first layer further includes an ETC coating which mirrors the first layer and provides smudge resistance as taught by Hancock.
Paulson is further silent with respect to the film layer including a haze greater than 5% and a transmittance of 91% or less. 
However, it appears as though the haze and the transmittance are dependent on the materials for forming the first layer and the methods of forming the first layer (PGPUB, Pg. 5, Paragraph [0072]). As discussed above, Paulson in view of Nagaoka and Fujiwara teaches the glass substrate with the silica film layer formed by the methods of Nagaoka and Fujiwara in order to provide a protective film to the glass substrate. As discussed above, the materials and methods of forming the film layer as taught by Paulson, Nagaoka and Fujiwara and those of applicant’s specification significantly overlap including the method steps of spraying, drying and hardening. As such, one of ordinary skill in the art would appreciate that the overlapping of materials and methods would additionally result in the similar properties as well including a haze greater than 5% and a transmittance of 91% or less.
Regarding claim 21, Paulson in view of Nagaoka and Fujiwara teach the glass substrates as discussed above with respect to claim 11. 
Paulson is silent with respect to the film layer including an impurity such that the silicon to oxygen bonds are at least 80% by weight of the first coat layer. 
Nagaoka teaches an oxidation treatment method (Paragraph [0001]). The oxidation method includes supplying an oxidizing agent around a substrate to be heated in order to perform the oxidation, a vacuum is exhausted once and the oxidizing agent is applied again (Paragraph [0010]). The substrate to be oxidized by be a polysilazane film oxidized to a silicon oxide film and the oxidizing agent may include water vapor but may also include hydrogen peroxide (Paragraphs [0029], [0019]). Nagaoka additionally teaches the application of a first oxidizing agent and subsequently a second oxidizing agent in order to sufficiently allow for the film to be oxidized (Paragraph [0034]). 
Fujiwara teaches a method of forming a siliceous film from an inorganic polysilazane film (Pg. 1, Paragraph [0001]). The siliceous film has a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like (Pg. 2, Paragraph [0027]). The method of forming the siliceous film includes applying the polysilazane composition by means of a spin coat method, a dip coat method and the like (Pg. 6, Paragraph [0062]). The composition is then pre-baked at a temperature between 50°C and 300°C for 10 seconds to 30 minutes to remove a solvent (Pg. 6, Paragraph [0063]). The composition is then oxidized in order to from the siliceous films (Pg. 6, Paragraph [0064]). The methods include oxidizing in water vapor at a temperature range of 200°C to 500°C for 15 minutes to 3 hours and in hydrogen peroxide vapor for 50°C to 200°C for up to 2 hours (Pg. 6, Paragraphs [0064]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the film layer of Paulson, which may be formed from silica such that the film is formed from the oxidation methods taught by Nagaoka which include providing a first oxidizing agent, such as the water vapor oxidation method taught by Fujiwara, and then supplying a second subsequent oxidizing agent, such as the hydrogen peroxide oxidizing methods taught by Fujiwara in order to form a siliceous film having a low shrinkage and low residual stress for use as an insulation film, a passivation film, a protective film, a planarization film and the like. With respect to the first coating layer including an impurity such that the silicon to oxygen bonds are at least 80% by weight of the first coat layer, it appears as though this limitation is dependent upon the method of forming the first coating layer. In particular, applicant’s specification identifies the method of forming this layer by means of a solution on a surface of the glass plate, thermally drying the solution and subsequently hardening the solution (PGPUB, Pg. 6, Paragraph [0079]). Each of these steps are discussed above such that Paulson in view of the combination of both Nagaoka and Fujiwara. In particular, the combination teaches the steps of applying a polysilazane by various coating methods, pre-baking or thermally drying the solution in order to remove any solvents, and then subsequently performing water vapor oxidization followed by hydrogen peroxide oxidation in order to sufficiently allow for the film to be fully oxidized, as taught by Nagaoka. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, each of the steps in forming the siliceous films of applicant’s invention and that of Paulson in view of Nagaoka and Fujiwara are substantially identical.
Therefore, it would have been obvious to one of ordinary skill to optimize the ---content of the silica in the film layer of Paulson with the processes of Nagaoka and Fujiwara such that the inventions are directed towards a protective layer the Applicant's invention is also directed towards the same product and method of forming the product as discussed above. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). In particular, it would have been obvious to form the silica film layer such that the layer is formed with at least one impurity and wherein the silicon to oxygen bonds are at least 80% by weight of mass of the film layer. 

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive.
On pages 8-10, applicant argues that the newly included amendment regarding the chemical hardening at a temperature range of 100°C to 200°C is a critical range such that the compressive stress and DoL are excessively dropped when the temperature exceeds this range as described in the affidavit submitted.
However, this range is taught by the combination as discussed above such that Fujiwara teaches peroxide hardening in a temperature range of 50 to 200°C which overlaps with the claimed range. 
With respect to the submitted data, the examiner first notes that the claim only requires a single hardening step between the temperatures of 100°C to 200°C and not two which is submitted in the affidavit. As such, it is unclear as to whether applicant is trying to submit the first hardening temperature being critical, the second hardening temperature being critical, or a combination of the two being critical. MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. Therefore, the data submitted in the affidavit is unpersuasive such that it is unclear as to what range is being attempted to be proven as critical. 
Furthermore, the examiner notes that the data is unpersuasive such that the submission fails to show data points that are inside and outside of the claimed range. MPEP 716.02(d): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In particular, the first hardening process only provides values in the range of 100°C to 200°C and fails to provide values above and below these values. Additionally, the second hardening process fails to provide values below 100°C and provides values of 250°C and 300°C. However, it is unclear as to what happens to the CS and DoL immediately above the 200°C. As such, the submitted data is considered unpersuasive such that an insufficient range of temperatures was submitted with the affidavit. 
Lastly, the examiner notes, with respect to the data submitted that each of the values, even those at 250°C and 300°C, all have values which are above 700 and only have a difference of 60 MPa, which doesn’t appear to illustrate a critical range for when the second hardening process is in the claimed range. Furthermore, the examiner notes that the data listed in table 1 of applicant’s specification does not appear to be commensurate with the results in the submitted affidavit. This is because the data in table 1 includes examples which were not provided with a second hardening process, yet still have a higher hardness at 1324.3 MPa when compared to the hardening of at most 762.4 in the affidavit. As such, the examiner contends that the data submitted in the affidavit is unpersuasive in establishing criticality of the claimed range of 100°C to 200°C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783